     Case 4:20-cv-03056-DMR Document 133 Filed 06/17/21 Page 1 of 4



 1   HERRERA KENNEDY LLP                      COOLEY LLP
     Shawn M. Kennedy (SBN 218472)            Michael G. Rhodes (SBN 116127)
 2   skennedy@herrerakennedy.com              rhodesmg@cooley.com
     4590 MacArthur Blvd., Suite 500          Whitty Somvichian (SBN 194463)
 3   Newport Beach, CA 92660                  wsomvichian@cooley.com
     Tel: (949) 936-0900                      Kyle C. Wong (SBN 224021)
 4   Fax: (855) 969-2050                      kwong@cooley.com
                                              Lauren J. Pomeroy (SBN 291604)
 5   LIEFF CABRASER HEIMANN &                 lpomeroy@cooley.com
     BERNSTEIN, LLP                           Ellie Barczak (SBN 329180)
 6   Rachel Geman (Pro Hac Vice)              ebarczak@cooley.com
     rgeman@lchb.com                          Cameron J. Clark (SBN 313039)
 7   250 Hudson Street, 8th Floor             cclark@cooley.com
     New York, NY 10013-1413                  101 California Street, 5th Floor
 8   Tel: (212) 355-9500                      San Francisco, CA 94111-5800
     Fax: (212) 355-9592                      Tel: (415) 693-2181
 9                                            Fax: (415) 693-2222
     BURNS CHAREST LLP
10   Christopher J. Cormier (Pro Hac Vice)    Attorneys for Defendant PLAID INC.
     ccormier@burnscharest.com
11   4725 Wisconsin Avenue, NW, Suite 200
     Washington, DC 20016
12   Tel: (202) 577-3977
     Fax: (469) 444-5002
13
     Interim Co-Lead Class Counsel
14
     (Additional counsel on signature page)
15
                              UNITED STATES DISTRICT COURT
16
                             NORTHERN DISTRICT OF CALIFORNIA
17                                 OAKLAND DIVISION

18   IN RE PLAID INC. PRIVACY                   Master Docket No.: 4:20-cv-03056-DMR
     LITIGATION
19                                              JOINT STIPULATION AND
                                                [PROPOSED] ORDER TO STAY
20                                              LITIGATION PROCEEDINGS
     THIS DOCUMENT RELATES TO:                  AS MODIFIED
21   ALL ACTIONS
22

23                                              Hon. Donna M. Ryu
24                                              Action Filed: May 4, 2020
                                                Trial Date:   None Set
25

26

27

28
                                                      JOINT STIPULATION AND [PROPOSED] ORDER
                                                              TO STAY LITIGATION PROCEEDINGS
                                                                     CASE NO. 4:20-CV-03056-DMR
       Case 4:20-cv-03056-DMR Document 133 Filed 06/17/21 Page 2 of 4



 1          Pursuant to Civil Local Rules 7-12 and 6-2, Plaintiffs and Defendant Plaid Inc.
 2   (collectively, the “Parties”), by and through their respective counsel of record, hereby stipulate as
 3   follows:
 4          WHEREAS, on February 11, 2021, the Court set a case schedule through the hearing on
 5   class certification, and scheduled a Further Case Management Conference for July 7, 2021 at
 6   1:30p.m. (ECF No. 120);
 7          WHEREAS, the Parties have reached agreement on certain material terms for a
 8   settlement of this case;
 9          WHEREAS, the Parties are working to finalize and execute a long form settlement
10   agreement in the coming weeks, and aim to submit said agreement and supporting preliminary
11   approval papers to the Court on or before July 29, 2021.
12          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between
13   the Parties, through their respective counsel and subject to the Court’s approval, that:
14      1. All non-settlement proceedings in this action, including all deadlines set forth in the
15          Court’s February 11, 2021 Order (ECF No. 120), shall be stayed until July 29, 2021.
16      2. If a motion for preliminary approval of class action settlement is filed on or before July
17          29, 2021, non-settlement proceedings in this action shall remain stayed until further order
18          of the Court. The Further Case Management Conference scheduled for July 7, 2021 at
19          1:30p.m. shall be continued until a preliminary settlement approval hearing may be held
20          on the earliest available date to be noticed upon filing of such papers.
21      3. If no motion for preliminary approval of class action settlement has been filed on or
22          before July 29, 2021, the stay on non-settlement proceedings shall expire at 11:59 p.m. on
            that date. The Further Case Management Conference scheduled for July 7, 2021 at
23                                         August 18, 2021
            1:30p.m. shall be continued to August 11, 2021 at 1:30p.m., or as soon thereafter as is
24          convenient for the Court.
25

26

27

28
                                                                  JOINT STIPULATION AND [PROPOSED] ORDER
                                                    -1-                   TO STAY LITIGATION PROCEEDINGS
                                                                                 CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 133 Filed 06/17/21 Page 3 of 4



 1   Dated: June 16, 2021     /s/ Rachel Geman
                              Rachel Geman (pro hac vice)
 2                            Rhea Ghosh (Pro Hac Vice)
                              LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 3                            250 Hudson Street, 8th Floor
                              New York, NY 10013-1413
 4                            rgeman@lchb.com
                              rghosh@lchb.com
 5                            Telephone: (212) 355-9500
                              Fax: (212) 355-9592
 6
                              Michael W. Sobol (SBN 194857)
 7                            Melissa A. Gardner (SBN 289096)
                              LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 8                            275 Battery Street, 29th Floor
                              San Francisco, CA 94111-3339
 9                            msobol@lchb.com
                              mgardner@lchb.com
10                            Telephone: (415) 956-1000
                              Fax: (415) 956-1008
11

12                            Shawn M. Kennedy (SBN 218472)
                              Bret D. Hembd (SBN 272826)
13                            HERRERA KENNEDY LLP
                              4590 MacArthur Blvd., Suite 500
14                            Newport Beach, CA 92660
                              skennedy@herrerakennedy.com
15                            bhembd@herrerakennedy.com
                              Telephone: (949) 936-0900
16                            Fax: (855) 969-2050
17                            Nicomedes Sy Herrera (SBN 275332)
                              Laura E. Seidl (SBN 269891)
18                            HERRERA KENNEDY LLP
                              1300 Clay Street, Suite 600
19                            Oakland, CA 94612
                              nherrera@herrerakennedy.com
20                            lseidl@herrerakennedy.com
                              Telephone: (510) 422-4700
21

22                            Christopher J. Cormier (pro hac vice)
                              BURNS CHAREST LLP
23                            4725 Wisconsin Avenue, NW, Suite 200
                              Washington, DC 20016
24                            Telephone: (202) 577-3977
                              Email: ccormier@burnscharest.com
25

26

27

28
                                                   JOINT STIPULATION AND [PROPOSED] ORDER TO
                                         -2-                     STAY LITIGATION PROCEEDINGS
                                                                    CASE NO. 4:20-CV-03056-DMR
      Case 4:20-cv-03056-DMR Document 133 Filed 06/17/21 Page 4 of 4



 1                                Warren T. Burns (pro hac vice)
                                  BURNS CHAREST LLP
 2                                900 Jackson Street, Suite 500
                                  Dallas, TX 75202
 3                                wburns@burnscharest.com
                                  Telephone: (469) 904-4550
 4                                Fax: (469) 444-5002
 5                                C. Jacob Gower (pro hac vice)
                                  BURNS CHAREST LLP
 6                                365 Canal Street, Suite 1170
                                  New Orleans LA 70130
 7                                jgower@burnscharest.com
                                  Telephone: (504) 799-2845
 8                                Fax: (504) 881-1765
 9                                Interim Co-Lead Class Counsel
10

11   Dated: June 16, 2021         /s/ Michael G. Rhodes
                                  Michael G. Rhodes (SBN 116127)
12                                Whitty Somvichian (SBN 194463)
                                  Kyle C. Wong (SBN 224021)
13                                Lauren J. Pomeroy (SBN 291604)
                                  Ellie Barczak (SBN 329180)
14                                Cameron J. Clark (SBN 313039)
                                  COOLEY LLP
15                                rhodesmg@cooley.com
                                  wsomvichian@cooley.com
16                                kwong@cooley.com
                                  lpomeroy@cooley.com
17                                ebarczak@cooley.com
                                  cclark@cooley.com
18                                101 California Street, 5th Floor
                                  San Francisco, CA 94111-5800
19                                Tel: (415) 693-2181
                                  Fax: (415) 693-2222
20
                                  Counsel for Defendant Plaid Inc.
21

22                                                    The Case Management Conference is
23         Pursuant to Stipulation, IT IS SO ORDERED. continued to 8-18-21 at 1:30 pm.
                                                      The parties shall file their joint
24                                                    CMC statement by 8-11-21.
             June 17, 2021
     Dated: _______________________
25
                                                    Honorable Donna M. Ryu
26

27

28
                                                         JOINT STIPULATION AND [PROPOSED] ORDER TO
                                              -3-                      STAY LITIGATION PROCEEDINGS
                                                                          CASE NO. 4:20-CV-03056-DMR
